      4:17-cv-01838-SAL         Date Filed 07/14/20      Entry Number 130       Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

 Kenneth R. Bates,                                             Case No. 4:17-cv-1838-SAL

                            Plaintiff,

 v.
                                                                       ORDER
 Sylvia Tawanda Vandroff, Trina Clarkson,
 Marolyn D. Vandroff, Elizabeth Kinder,
 Shardice Sharp, Brenda Robinson, Kylee
 Martin, Another Chance Publishing, ELI
 Solutions, LLC, and Another Chance to
 Bridge the Gap,

                           Defendants.


       This matter is before the Court for review of the June 24, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Thomas E. Rogers, III, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). In the Report, the

Magistrate Judge recommends treating Plaintiff’s Motion for Summary Judgment, ECF No. 100,

as a Motion for Default Judgment and granting the motion as to Defendant ELI Solutions, LLC,

in the amount of $400.00 in actual damages. See ECF No. 121 at 8. The Magistrate Judge further

recommends ordering the return of all original materials Plaintiff submitted to ELI Solutions, LLC

and dismissing the remainder of this action in its entirety.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).




                                                  1
      4:17-cv-01838-SAL         Date Filed 07/14/20       Entry Number 130         Page 2 of 2




In the absence of objections, the Court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Plaintiff’s Motion for Summary

Judgment, ECF No. 100, which the Court construes as one for default judgment, is GRANTED as

to Defendant ELI Solutions, LLC. Plaintiff is awarded $400.00 actual damages, and ELI Solutions,

LLC is hereby ORDERED to return all original materials submitted by Plaintiff to ELI Solutions,

LLC. Plaintiff’s motion is DENIED as to all other defendants, and the remainder of this action is

DISMISSED with prejudice.

               IT IS SO ORDERED.

                                                       /s/Sherri A. Lydon
July 14, 2020                                          United States District Judge
Florence, South Carolina




                                                  2
